Citation Nr: 1018584	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

When this case was previously before the Board in February 
2009, it was remanded for additional development.  It has 
since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is etiologically 
related to a combat stressor or to an in-service noncombat 
stressor shown by credible supporting evidence.

2.  While a diagnosis of PTSD is not supported, a 
preponderance of the medical evidence establishes that 
depressive disorder was present in service and that any 
psychoneurosis now present is more likely than not 
etiologically related to service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a psychoneurosis was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for service connection for an 
acquired psychiatric disability manifested by depression, the 
record reflects that the Veteran has been provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of his claim.  
In addition, the evidence of record is sufficient to 
establish his entitlement to service connection for this 
disability.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

The record also reflects that service medical records, 
service personnel records, and all available post-service 
medical evidence identified by the Veteran have been 
obtained.  In addition, he has been afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim for an acquired psychiatric disorder.  The 
purpose of this remand was to returned the Veteran's claims 
file to the September 2008 VA examiner to provide an opinion 
as to whether the Veteran's in-service symptoms of anxiety 
are more likely than not related to any current acquired 
psychiatric disorder.

The record establishes that the Veteran was afforded a new 
psychiatric examination in December 2009 by a different 
examiner, as the previous examiner was unavailable.  He 
provided an opinion with respect to the Veteran's current 
psychiatric symptoms and his in-service symptoms.  Thus, all 
of the Board's remand instructions have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contend that he is entitled to service connection 
for an acquired psychiatric disorder, to include PTSD, as he 
believes that this disability arose as a result of his active 
duty service.  In particular, the Veteran alleges a number of 
stressors related to his service in Vietnam, including being 
shot at and daily shellings of the base where he was 
stationed.

The Veteran's service personnel records confirm that he 
served in Vietnam for a short period of time in December 1969 
in Pleiku.  His service treatment records from that time 
period indicate that he was treated for extreme anxiety.  In 
December 1969, the Veteran was assessed as having a passive-
dependent personality which had developed into acute anxiety.  
An 8 year history of anxiety was noted.  He was recommended 
for discharge.  On the Veteran's January 1970 discharge 
examination, anxiety with functional gastrointestinal 
complaints was noted.

After the Veteran's discharge in March 1970, the Veteran was 
afforded a VA examination.  Based upon the results of a 
psychiatric evaluation, the examiner assessed the Veteran 
with a passive dependent personality.

VA outpatient treatment records as early as January 1999 
evidence that the Veteran was diagnosed with and treated for 
major depressive disorder, panic disorder, and anxiety with 
related alcohol dependence.  In October 2004, it was noted 
that the Veteran had clinically significant PTSD 
symptomatology.  In January 2005, a diagnosis of major 
depressive disorder and PTSD was assigned.  In April 2005, it 
was noted that the Veteran had a long history of major 
depressive disorder beginning after the end of his time in 
Vietnam.  Symptoms of nightmares, depression, and anxiety 
were listed.  It was also indicated that the Veteran 
participated in group therapy for his PTSD, and was admitted 
to the inpatient psychiatric unit at the Durham VA medical 
center in 2009.

During the Veteran's March 2007 Board hearing, he discussed 
his service in Vietnam.  He indicated that his main job duty 
was in supply and that he worked in an Air Force mailroom.  
He described traumatic incidents, including the shelling of 
his base and getting shot at, and seeing bodies as a result 
of being stationed near a medical unit.  Also, the Veteran 
reported that he had anxiety problems in service which led to 
his discharge.  While he noted that he did have a nerve 
problem prior to service, he explained that the type of 
nervousness and anxiety he experienced after service was of a 
different nature.

The Veteran was first afforded a VA examination pertaining to 
this disability in September 2008.  With respect to 
stressors, the Veteran claimed that he saw someone shot while 
serving in Vietnam, and that saw dead bodies as a result of 
being stationed near a medical unit.  Based upon psychiatric 
evaluation results, the examiner diagnosed the Veteran with 
PTSD based upon these stressors.  

In December 2009, the Veteran was afforded another VA 
psychiatric examination to determine the etiology of his 
psychiatric disability.  The examiner also assessed the 
Veteran's disability as PTSD, along with major depression and 
alcohol dependence in full, sustained remission.  Symptoms 
supporting these diagnoses included avoidance, re-
experiencing, and hypervigilance, as well as significant 
symptoms of depression and anxiety.  He noted that while the 
Veteran's stressors were credible, though they were not 
verified.  The examiner further indicated that the Veteran's 
psychiatric symptoms were much worse after his exposure to 
Vietnam.  He elaborated that while the Veteran reported 
anxiety symptoms prior to his entry into the military, these 
symptoms were not severe enough for him to require treatment.  
His anxiety never prevented him from participating in 
activity outside the home prior to service, however after 
service the Veteran had trouble with alcohol abuse, 
experienced three troubled marriages, and had limited social 
activity.  Thus, the examiner found it more likely than not 
that the Veteran's pre-existing anxiety was aggravated beyond 
the normal disease process and now more closely resembled 
PTSD.

In March 2009, the Veteran also underwent an evaluation at 
the Durham VA medical center for mental disorder and PTSD.  
The examiner indicated that he reviewed the Veteran claims 
file and medical record, and interviewed the Veteran.  The 
Veteran reported in-service trauma, including witnessing 
three servicemen blown up by a mortar in front of him.  A 
diagnosis of PTSD, major depressive disorder, and alcohol 
dependence in sustained full remission was assigned.  He 
found that these diagnoses were more likely than not the 
result of the Veteran's service.  Moreover, he noted that 
while the Veteran dispositional anxiety, which has existed 
throughout his entire life, was a risk factor for the 
subsequent development of PTSD and major depressive disorder.  
However, the examiner concluded that the Veteran's 
experiences during his service were the primary reason for 
his current psychological diagnoses and functioning.

The Board notes at the outset that that there is a question 
as to whether the Veteran had a pre-existing psychiatric 
disorder prior to his entry into service. The Veteran has 
reported that his experienced lifelong psychiatric symptoms 
including anxiety and nervousness, and his service treatment 
records note a history of anxiety problems that extends back 
prior to service.  However, this condition was not found to 
be present on the examination for entrance onto active duty 
and it is not clear that this represented an acquired 
psychiatric disorder.  Therefore, the presumption of 
soundness applies and can only be rebutted by clear and 
unmistakable evidence that the disease or injury existed 
prior to active service.  Here, the Board has determined that 
the evidence does not clearly an unmistakably establish that 
the Veteran had a psychiatric disorder prior to service.  
There is no medical evidence of record indicating a diagnosis 
or treatment for a psychiatric disorder prior to service 
other than the Veteran's self-report of lifelong difficulties 
with anxiety.

With respect to whether service connection is warranted for 
the Veteran's claimed PTSD, the Board notes that while the 
record establishes a post-service diagnosis of PTSD, the 
Veteran did not receive an award or decoration indicative of 
his participation in combat with the enemy nor does the 
record does not establish that the Veteran participated in 
combat.  Therefore, credible supporting evidence of these 
stressors is required.  The Veteran has not submitted 
"buddy" statements or any other evidence corroborating any 
of these alleged stressors outside of his own statements.  
Furthermore, the Veteran's accounts of his stressors are too 
vague to be verified.  While he has referred in his Board 
hearing and during examinations to mortar attacks and 
witnessing deaths, he has not provided sufficient information 
necessary to confirm these accounts, such as names, dates, or 
other identifying information.  Moreover, the Board also 
points out that a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  

Accordingly, the Board must conclude that service connection 
is not warranted for PTSD.  In reaching this decision, the 
Board has determined that the benefit-of-the doubt rule is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.

However, the Board has determined that the Veteran is 
entitled to service connection for a psychoneurosis, such as 
depressive disorder.  PTSD is also a psychoneurosis, so while 
the diagnosis of PTSD cannot be confirmed, this action 
essentially allows the claim as all symptoms attributed to 
the psychoneurosis will be considered in the assigned rating.  
The Board notes that the VA examiner in March 2009 found that 
all of the Veteran's current psychological diagnoses were 
more likely than not the result of the Veteran's service.  
Moreover, the December 2009 VA examiner determined that the 
Veteran's psychological symptoms worsened as a result of his 
service.  Since these examiners opined that the Veteran's 
current psychoneurosis, manifested by PTSD and major 
depressive disorder, is related to his service, and since 
there is no contrary medical opinion of record, the 
preponderance of the evidence weighs in favor of the claim 
for service connection for and acquired psychiatric disorder 
manifested by depression.  Accordingly, service connection 
for a psychoneurosis such as depressive disorder is 
warranted.


ORDER

Service connection for a psychoneurosis, to include major 
depressive disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


